               Case 3:20-cv-05983-MJP Document 12 Filed 11/13/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           B4 IT CONSULTING LLC, et al.,                    CASE NO. C20-5983 MJP

11                                    Plaintiffs,             ORDER OF DISMISSAL

12                   v.

13           CODESMART INC., et al.,

14                                    Defendants.

15

16           THIS MATTER comes before the Court on Plaintiff Stephen Denney’s Motion for Help

17   to Service Summons (Dkt. No. 9) and Motion to Appoint Counsel (Dkt. No. 11). Having

18   reviewed the Motions and the related record, the Court DENIES the Motions and declines to

19   issue a summons. The Court also DISMISSES this matter without prejudice.

20           Pursuant to 28 U.S.C. § 1915(e)(2)(B), the district court is required to dismiss a case “at

21   any time” if it determines that a complaint is frivolous or fails to state a claim upon which relief

22   may be granted. Here, the Court finds that Plaintiff’s Complaint fails to state a claim for relief

23   that is plausible on its face.

24


     ORDER OF DISMISSAL - 1
               Case 3:20-cv-05983-MJP Document 12 Filed 11/13/20 Page 2 of 3




 1          Fed. R. Civ. P. 8(a) provides that in order to state a claim for relief, a complaint must

 2   contain a short and plain statement of the grounds for the court’s jurisdiction, a short and plain

 3   statement of the claim showing that the claimant is entitled to relief, and a demand for the relief

 4   sought. The factual allegations of a complaint must be “enough to raise a right to relief above

 5   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In addition,

 6   the factual allegations of a complaint must state a claim for relief that is plausible on its face.

 7   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible on its face “when the plaintiff

 8   pleads factual content that allows the court to draw the reasonable inference that the defendant is

 9   liable for the misconduct alleged.” Id.

10          Here, Plaintiff describes working as a subcontractor for the Washington State

11   Employment Security Department and later working for the Administrative Office of the Courts,

12   where he was terminated based on allegations of sexual harassment. (Dkt. No. 1, Ex. 1

13   (“Compl.”) at 8.) According to Plaintiff, his termination from the Administrative Office of the

14   Courts occurred one month after the Employment Security Department began using Next

15   Generation Tax System (NGTS), which Plaintiff alleges was later found to have wrongly

16   accused citizens of fraud and assessed penalties and overcharges. (Id.) Plaintiff contends that

17   through “iterative recall of observations, meetings, notes, conversations as well as internet

18   research and freedom of information requests” he has realized that he was an “inadvertent

19   whistleblower” and his firing for sexual harassment was “pretext.” (Id.) These allegations are

20   insufficient to establish Plaintiff’s federal whistleblower claim or his claim for breach of a

21   subcontract with the Employment Security Department. (Id. at 5.) For example, Plaintiff does

22   not state that he provided any information that caused or assisted an investigation into NGTS and

23   he has no allegations about a breach of contract, stating merely that at some point either during

24


     ORDER OF DISMISSAL - 2
              Case 3:20-cv-05983-MJP Document 12 Filed 11/13/20 Page 3 of 3




 1   or after his employment with the Employment Security Department he left the State of

 2   Washington. (Id. at 9.)

 3            Accordingly, The Court DENIES Plaintiff’s Motion for Help to Service Summons

 4   (Dkt. No. 9) and Motion to Appoint Counsel (Dkt. No. 11). The Court also DISMISSES this

 5   case without prejudice. As Plaintiff is representing himself pro se, the Court directs him to the

 6   Western District of Washington’s Pro Se Guide for litigants who are proceeding without an

 7   attorney, available at https://www.wawd.uscourts.gov/representing-yourself-pro-se for

 8   instructions on how to file briefs and other motions, and for other useful information.

 9

10          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

11          Dated November 13, 2020.



                                                           A
12

13
                                                           Marsha J. Pechman
14                                                         United States Senior District Judge

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 3
